

116 HR 6773 IH: To amend the Internal Revenue Code of 1986 to provide for a credit against tax for certain health care workers, and for other purposes.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6773IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Sean Patrick Maloney of New York (for himself, Mr. Tonko, and Mr. Rush) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a credit against tax for certain health care workers, and for other purposes.1.Health care worker credit(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:30E.Health care worker credit(a)Allowance of creditIn case of an individual who is a qualifying health care worker, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to $7,500.(b)DefinitionsFor purposes of this section—(1)Qualifying health care workerThe term qualifying health care worker means, with respect to a taxable year, an individual who—(A)worked at any time as—(i)a doctor of medicine or osteopathy who is authorized to practice medicine or surgery (as appropriate) by the State in which the doctor practices, or(ii)any other person capable of providing health care services,(B)provided health care services in a health care facility that treated patients with COVID-19, and(C)had an income of less than $100,000 ($200,000 in case of a joint return). (2)Other person capable of providing health care servicesThe term other person capable of providing health care services includes—(A)podiatrists, dentists, clinical psychologists, optometrists, and chiropractors authorized to practice in the State and performing within the scope of their practice as defined under State law, (B)nurse practitioners, nurse-midwives, clinical social workers and physician assistants who are authorized to practice under State law and who are performing within the scope of their practice as defined under State law, and(C)any other person capable of providing health care services, as determined by the Secretary. (c)Denial of double benefitNo deduction shall be allowed under this chapter with respect to any qualified amount with respect to which a credit is allowed under this section.(d)ApplicationThis section shall only apply to individuals working as qualified health care workers in calendar year 2020. .(b)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 30E. Health care worker credit..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.2.Income of essential employees non-taxable during COVID-19 Emergency(a)In generalFor purposes of the Internal Revenue Code of 1986, so much of the income of an essential employee as—(1)is attributable to such employee’s work as an essential employee, and(2)does not exceed $100,000,shall be excluded from gross income for the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19). (b)Essential employeeThe term essential employee means—(1)an employee that performs work involving the safety of human life or the protection of property, as determined by the Secretary of the Treasury (or the Secretary’s delegate), or(2)an employee that is determined to be an essential employee under the laws of the State or locality where such employee resides. 